Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-6, 8, 10, 13, 16, 18, 24-27 and 31 are rejected under 35 U.S.C. 102(a1) as being anticipated by Sun et al. (Pub NO. Us 2010/0180663 A1; hereinafter Sun).
Regarding Claim 1, Sun teaches a method of assessing the effect of a production chemical on the stability of a water and oil emulsion (See method in Fig. 9; See abstract, [0131]), the emulsion comprising the production chemical, wherein the method comprises:
applying a potential difference across the emulsion at a detection site (detection site 22 in fig. 9; See [0133]-[0136]);
measuring a current flowing through the emulsion due to the applied potential difference (See [0133]-[0136]); and
using this measured current to provide an indication of the stability of the emulsion and thereby assess the effect of the production chemical (See [0131]-[0140]).

    PNG
    media_image1.png
    406
    900
    media_image1.png
    Greyscale

Regarding Claim 2, Sun teaches a method as claimed in claim 1, wherein the step of using the measured current to provide an indication of the stability of the emulsion includes determining, based on the measured current, whether a critical potential of the emulsion has been reached or exceeded (compare with reference voltage; See [0035]-[0036]).
Regarding Claim 3,  Sun teaches a method as claimed in claim 2, wherein the measured current is compared with a reference current corresponding to the critical potential (See [0036]), and if the measured current is greater than or equal 
Regarding Claim 4, Sun teaches a method as claimed in claim 2, wherein after the step of measuring the current flowing through the emulsion, the method further comprises:
increasing the potential difference across the emulsion (increasing amplitude; See [0035]);
measuring the current flowing through the emulsion due to the increased potential difference (See [0035]-[0038]);
determining the rate of change of current with respect to potential difference (difference between first and second current is rate of change of current; See [0042]);
comparing the determined rate of change to a reference rate of change value (See [0042]);
and if the measured rate of change is greater than or equal to the reference rater of change, it is determined that the critical potential of the emulsion has been reached or exceeded (See [0044]); and if the measured rate of change is less than the reference rate of change it is determined that the critical potential has not been reached (See [0044]).
Regarding Claim 5, Sun teaches a method as claimed in claim 2, wherein if it has been determined that the critical potential of the emulsion has not been reached, the method further comprises increasing the potential difference across the emulsion at the detection site, and repeating the steps of:
measuring a current flowing through the emulsion due to the applied potential difference (See [0101]-[0110]); and
using this measured current to provide an indication of the stability of the emulsion; by determining, based on the measured current, whether a critical potential of the emulsion has been reached or exceeded (See [0101]-[0110]).
Regarding Claim 6, Sun teaches a method as claimed in claim 5, wherein the method is repeated until the critical potential has been reached or exceeded (See [0044]).
Regarding Claim 8, Sun teaches a method as claimed in claim 1, wherein if it has been determined that the critical potential of the emulsion has been reached or exceeded, the method further comprises:
determining the critical potential based on the applied potential difference at the time when it was determined that the critical potential has been reached or exceeded (See [0101]-[0110]); and
comparing the critical potential of the emulsion with a reference critical potential to provide an indication of the stability of the emulsion and thereby the effect of the production chemical (See [0101]-[0110]).
Regarding Claim 10, Sun teaches a method as claimed in claim 1, further comprising adjusting a dosage of a production chemical to be added to the emulsion or to be added to a process stream from which the emulsion is formed, based on the determined effect of the production chemical (See [0101]-[0110]);
or adjusting the type of production chemical to be added to the emulsion or to a process stream from which the emulsion is formed, based on the determined effect of the production chemical.
Regarding Claim 13,  Sun teaches a method as claimed in claim 1, wherein the step of using the measured current to provide an indication of the stability of the emulsion comprises comparing the measured current with a reference current value (See [0101]-[0110]).
Regarding Claim 16, Sun teaches a method as claimed in claim 1, wherein the emulsion is a crude oil emulsion and/or wherein the emulsion is a water-in-oil emulsion (See [0171]).
Regarding Claim 18, Sun teaches a method as claimed in claim 1, wherein the emulsion is flowing in a pipe (See [0045]).
Regarding Claim 24, Sun teaches an apparatus configured to carry out the method as claimed in any preceding claim 1 (See [0101]-[0110]).
Regarding Claim 25, Sun teaches an apparatus for assessing the effect of a production chemical on a water and oil emulsion comprising the production chemical (See method in Fig. 9; See abstract, [0131]), the apparatus comprising:
a pair of electrodes (See Fig. below) configured to be arranged across the emulsion at a detection site (detection site 22 in fig. 9; See [0133]-[0136]);
a power source (AC source; See abstract, [0051]) connected across the pair of electrodes and configured to apply a potential difference across the pair of electrodes (detection site 22 in fig. 9; See [0133]-[0136]); and
a processing unit (See Fig. below; See [0110]-[0120]);
wherein the processing unit is configured to:
measure the current flowing through the emulsion due to the applied potential difference See [0110]-[0120]), and use this measured current to provide an indication of the stability of the emulsion and thereby the effect of the production chemical See [0110]-[0120]).

    PNG
    media_image2.png
    437
    927
    media_image2.png
    Greyscale

Regarding Claim 26, Sun teaches an apparatus as claimed in claim 25 wherein the apparatus is configured to be provided across a pipe carrying the emulsion (See [0045]).
Regarding Claim 27, Sun teaches an apparatus as claimed in claim 25, wherein a first electrode of the pair of electrodes is configured to be mounted on a wall of the pipe (See Fig. below; See [0045]).

    PNG
    media_image3.png
    394
    828
    media_image3.png
    Greyscale


Regarding Claim 31, Sun teaches a pipe for carrying an emulsion (See [0045]), comprising an apparatus as claimed in claim 25.

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Bowden et al. (Pub No. Us 2006/0278584 A1; hereinafter Bowden).
Regarding Claim 21, Sun teaches a method as claimed in claim 1. Sun s silent about further comprising regulating the flow of the emulsion upstream of the detection site, preferably using a valve or flow regulating device or flow alteration device.
Bowden teaches regarding water oil flow system (See abstract) further comprising regulating the flow of the emulsion upstream (See [0006], [0016]) of the detection site, preferably using a valve (See [0016]) or flow regulating device or flow alteration device.

Regarding Claim 22, Sun teaches a method as claimed in claim 1. Sun s silent about wherein the emulsion is diverted from a main emulsion flow path and the detection site is on this diverted flow path.
Bowden teaches regarding water oil flow system (See abstract) wherein the emulsion is diverted from a main emulsion flow path and the detection site is on this diverted flow path (See divert oil flow 228 in fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Sun by using the emulsion is diverted from a main emulsion flow path and the detection site is on this diverted flow path, as taught by Bowden in order to control fluid flow (Bowden; [0016]).
7.	Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Jasinski et al. (Patent No. Us 4,863,572; hereinafter Jasinski).

Regarding Claim 29, Sun teaches an apparatus as claimed in claim 25. Sun is silent about further comprising one or more additional pair(s) of electrodes configured to be arranged across the emulsion at the detection site.
Jasinski teaches regarding water oil emulsion system (See Fig. 28) comprising one or more additional pair(s) of electrodes configured to be arranged across the emulsion at the detection site (See Fig. below).


    PNG
    media_image4.png
    570
    895
    media_image4.png
    Greyscale


Regarding Claim 30, Sun teaches the method or apparatus of claim 25. Sun is silent about wherein the production chemical is an emulsion breaker, corrosion inhibitor, biocide or scale inhibitor.
Jasinski teaches regarding water oil emulsion system (See Fig. 28) wherein the production chemical is an emulsion breaker, corrosion inhibitor (See Col. 1, Lines 38-42), biocide or scale inhibitor (See Col. 1, Lines 38-42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Sun by using production chemical is corrosion inhibitor, as taught by Jasinski in order to improved system to measure corrosion rate (Jasinski; Col. 1, Lines 20-25).


Conclusion

	a. Musarrat et al. (Pub No. US 2019/0055450 A1) discloses Oil Based Drilling Fluid.
	b. Brady et al. (Pub No. US 2019/0055841 A1) discloses Production and Stimulation Monitoring.
	c. Aleksander et al. (Patent No. US 10,197546 A1) discloses Monitoring Water Fraction in Well System.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858